
	

114 HR 4319 IH: Second Amendment Defense Act of 2016
U.S. House of Representatives
2016-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4319
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2016
			Mr. Perry (for himself, Mr. Gosar, Mr. Carter of Georgia, Mr. Loudermilk, Mr. Zinke, Mr. Westmoreland, Mr. Grothman, Mr. Palazzo, Mr. Cole, Mr. Massie, Mr. Lucas, Mr. LaMalfa, Mr. Huelskamp, Mr. Miller of Florida, and Mrs. Love) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To eliminate the authority of the executive branch to further restrict the conduct of individuals
			 in relation to firearms or ammunition.
	
	
 1.Short titleThis Act may be cited as the Second Amendment Defense Act of 2016. 2.Elimination of executive authority to further restrict conduct of individuals in relation to firearms or ammunition No officer or employee of the Federal Government may take any action that would result in a limitation on the conduct of an individual in relation to a firearm or ammunition that is more restrictive than the limitations on the conduct that are in effect as of January 3, 2016.
		
